DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shih (8,820,714) in view of Lin (7,017,452), and Yoshida (5,657,964).
In reference to claim 1, Shih teaches a scissor jack ratchet converter apparatus comprising an adaptor body, (see marked fig. A), the adaptor body having an adaptor front side, an adaptor back side, (see marked fig. A), the adaptor back side having a crank channel, 202, extending towards the adaptor front side, the crank channel being configured to receive a crank head, 12, of a scissor jack,  a socket receptacle, (see marked fig. A),  coupled to the adaptor body, the socket receptacle being coupled to the adaptor front side, the socket receptacle having a socket front side lying in a plane parallel with a plane of the adaptor front side, the socket front side having a square socket aperture extending towards the adaptor body and configured to receive a socket wrench, (col. 1, lines 36-47, fig. 1-3).

Shih teaches all the limitations of the claims except for a the adaptor body having an adaptor top side, an adaptor bottom side, an adaptor right side, an adaptor left side, the adaptor top side being parallel to the adaptor bottom side and perpendicular to each of the adaptor right side and adaptor left side, a mounting aperture extending through the adaptor top side, the crank channel, and the adaptor bottom side, a mounting bolt, the mounting bolt being slidably engageable through the mounting aperture and configured to pass through a head aperture of the crank head, a nut coupled to the mounting bolt, the nut being selectively engageable with the mounting bolt to secure the mounting bolt to the adaptor body, the nut being a wingnut, the crank channel being obround, the adaptor body being rectangular prismatic, the socket receptacle having a diameter substantially conforming to a height of the adaptor body and less than a width of the adaptor body, the edges of the adaptor body being rounded, and the socket front side of the socket receptacle having a chamfered edge.
Lin teaches an adaptor body having an adaptor top side, an adaptor bottom side, an adaptor right side, an adaptor left side, the adaptor top side being parallel to the adaptor bottom side and perpendicular to each of the adaptor right side and adaptor left side, the adaptor body being rectangular prismatic, (the body half of the adaptor body in Marked fig. B, has the prismatic rectangular shaped configuration), the edges of the adaptor body being rounded, and the socket front side of the socket receptacle having a chamfered edge, (see marked fig. B.  the Examiner notes that the bottom edges of the adaptor body is rounded, and so are other edges, and therefore it would be obvious to chamfer or round andy edge of the adaptor body.).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Shih with the adaptor body having an adaptor top side, an adaptor bottom side, an adaptor right side, an adaptor left side, the adaptor top side being parallel to the adaptor bottom side and perpendicular to each of the adaptor right side and adaptor left side and the adaptor body being rectangular prismatic, as taught by Lin, in order to provide the adaptor body of Shih with an square or rectangular shape that would enhance the grippability of the tool.  And since both inventions teach a ratchet converter with an adaptor body and a socket receptacle, and therefore changing the outer shape of the the adaptor body would not change the functionality of the tool. 
Shih also teaches an adaptor, 70, with a connecting extension which has first connection extension, 72, and second connection extension, 73, which have first and second orifices, 723,733.  The drive piece, 12, of the jack is seated between the first and second connection extensions, and bolt, 80, passes throught the first and second orifices of the connection extension, and the orifice of the drive piece, 12, in order to secure the adaptor to the jack, (col. 4, line 57-col. 5, line 6.).
Yoshida teaches joining two parts that are to be attached together by passing a bolt, 27, through common orifices, and then tightening that bolt with a wingnut, (fig. 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to  provide the adaptor of Lin with a mounting aperture extending through the adaptor top side, the crank channel, and the adaptor bottom side, and to then pass a bolt through the mounting apertures and the aperture in crank, 67, (fig. 5), in order to provide an alternate and more secure means for securing the adaptor to the crank of the jack,  and it would have also been obvious to utilize the bolt with the wingnut, as taught by Yoshida, as an alternate bolt means, and since it is well known to provide a bolt with a wingnut as a bolt means for securing objects together. 
It would have been further obvious to provide the tool with the crank channel being obround and the socket receptacle having a diameter substantially conforming to a height of the adaptor body and less than a width of the adaptor body as a matter of obvious design choice. 

    PNG
    media_image1.png
    491
    695
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    734
    799
    media_image2.png
    Greyscale

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot based on new grounds of rejection.  
The Examiner notes that given the current amendment, it is believed that claims now read on revised rejection of the Shih reference in view of Lin and Yoshida.  The Examiner has made the Shih reference the main reference and adjusted the rejection accordingly. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486. The examiner can normally be reached M-F 8hrs between 6-6 sometimes with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.L.M/Examiner, Art Unit 3723                                                                                                                                                                                                        May 2, 2022



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723